                           Case 2:21-cv-04796-SB-AGR Document 5 Filed 06/11/21 Page 1 of 2 Page ID #:170



                             1    THOMAS J. DALY, CA Bar No. 119684
                                  TDaly@lewisroca.com
                             2    ART HASAN, CA Bar No. 167323
                                  AHasan@lewisroca.com
                             3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                  655 N. Central Avenue, Suite 2300
                             4    Glendale, California 91203-1445
                                  Telephone: (626) 795-9900
                             5    Facsimile: (626) 577-8800
                             6    SIHO “SCOTT” YOO, CA Bar No. 311202
                                  SYoo@lewisroca.com
                             7    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                  203 Redwood Shores Parkway, Suite 670
                             8    Redwood City, California 94065
                                  Telephone: (650) 391-1380
                             9    Facsimile: (650) 391-1395
                            10    Attorneys for Plaintiff,
                                  OKYN HOLDINGS, INC. dba NYKO TECHNOLOGIES
                            11
655 North Central Avenue

Glendale CA 91203-1445




                            12
                                                          UNITED STATES DISTRICT COURT
                            13
                                                        CENTRAL DISTRICT OF CALIFORNIA
                            14
Suite 2300




                            15
                                   OKYN HOLDINGS, INC. dba NYKO                   Case No. 2:21-cv-4796
                            16     TECHNOLOGIES,
                                                                                  NOTICE OF RELATED CASES
                            17                    Plaintiff(s),
                            18              vs.
                            19     HORI (U.S.A.), INC.,
                            20                    Defendant(s).
                            21
                                           Plaintiff OKYN Holdings, Inc. dba NYKO Technologies (“NYKO” or
                            22
                                  “Plaintiff”) respectfully submits this notice of related cases, under Local Rule 83-
                            23
                                  1.3, to alert the Court that this present action relates to a previously-filed case that
                            24
                                  was pending in this Court before the Honorable Gary A. Feess. That case was
                            25
                                  NYKO Technologies, Inc. v. Energizer Holdings, Inc., USDC Central District of
                            26
                                  California, Case No. 2:12-cv-03001-GAF-VBK (the “Prior Action”).
                            27

                            28

                                                                            -1-
                                  114654039.1
                           Case 2:21-cv-04796-SB-AGR Document 5 Filed 06/11/21 Page 2 of 2 Page ID #:171



                             1             In the Prior Action, NYKO asserted infringement of U.S. Patent No.
                             2    8,143,848 (“the ’848 Patent”) by Defendants Energizer Holdings, Inc. and
                             3    Performance Designed Products LLC. In the Prior Action, the Court construed
                             4    certain terms of claims 1-5, 7-8, and 10-17 of the ’848 Patent (Dkt. 122) (“Prior
                             5    Claim Construction Order”) and granted the defendants’ motion for summary
                             6    judgment that those claims of the ’848 Patent are invalid under 35 U.S.C. § 102(b)
                             7    (Dkt. 205) (“Prior SJ Order”).
                             8             This instant action involves NYKO’s claims against HORI (U.S.A.), INC.
                             9    based on three patents, including the ’848 Patent. However, in this instant action,
                            10    NYKO is asserting claims of the ’848 Patent (e.g., claims 25 and 26) that were not
                            11    subject to, and directed to a different embodiment that was not discussed in, the
655 North Central Avenue

Glendale CA 91203-1445




                            12    Prior SJ Order. See Prior SJ Order, at 2 n.2. While NYKO asserts different claims
                            13    of the ’848 Patent in this instant action that were not asserted in the Prior Action, it
                            14    believes that there would be substantial duplication of labor if this instant action is
Suite 2300




                            15    heard by different judges because the Prior Claim Construction Order concerns
                            16    claim terms relating to those claims asserted in this instant action. Accordingly,
                            17    NYKO believes that this instant action is related to the Prior Action under L.R. 83-
                            18    1.3.1.
                            19

                            20    DATED: June 11, 2021                     Respectfully submitted,
                            21                                             LEWIS ROCA ROTHGERBER
                                                                           CHRISTIE LLP
                            22

                            23
                                                                           By      /s/ Art Hasan
                            24                                                    Art Hasan
                            25                                             Attorneys for Plaintiff,
                                                                           OKYN HOLDINGS, INC. dba NYKO
                            26                                             TECHNOLOGIES
                            27

                            28

                                                                            -2-
                                  114654039.1
